Citation Nr: 0407064	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  99-23 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disability of the 
cervical spine.

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
asbestosis, including decreased pulmonary function.

3.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
symptomatic hallux valgus, right.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from November 1973 to November 
1977 and from August 1980 to August 1996.  The appellant 
testified before the undersigned Acting Veterans Law Judge at 
a Travel Board hearing at the RO in June 2003.  

The appellant's claim of service connection for a disability 
of the cervical spine was last before the Board of Veterans' 
Appeals (Board) in August 1999, on appeal from a decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  Upon its last review, the Board 
remanded the claim for a Travel Board hearing.  The 
appellant's claims pertaining to service connection for a 
pulmonary disorder and a right toe disability are before the 
Board for review of rating decisions issued by the RO in 
February 1998 and April 1999, respectively.  

The record also reflects that by rating decision dated in 
March 2001, service connection for post-traumatic stress 
disorder was denied.  Although the appellant filed a timely 
Notice of Disagreement as to the rating decision and a 
Statement of the Case was issued in November 2001, the 
appellant did not file a Substantive Appeal as to the denial.  
The issue of service connection for post-traumatic stress 
disorder is therefore not in appellate status.  See 38 
U.S.C.A. § 7105(a) (West 2002) (A request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after a Statement of the Case has been furnished); 38 C.F.R. 
§ 20.200 (2003); Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

Having carefully considered the appellant's contentions and 
the record in light of the applicable law, the Board finds 
that the appellant's claim pertaining to service connection 
for a cervical spine disability is ready for appellate 
review.  However, the claims pertaining to a pulmonary 
disorder and a right toe disability must be REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


FINDING OF FACT

The appellant incurred cervical spine trauma during the 
course of active military service and has since demonstrated 
continuous symptoms of a resulting disability.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a cervical spine disorder are met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he sustained an upper spine 
disorder during his initial period of active military 
service.    

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a) (2003).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The record reflects that shortly after he was discharged from 
his first period of service in November 1977, the appellant 
reported in a June 1978 statement that he hurt his back while 
stationed at Castle Air Force Base.  He stated that at the 
time of the incident, he did not immediately seek medical 
treatment, but did so months later.  

The appellant's service medical records from his initial 
period of active duty generally support his contentions.  The 
records include a February 1977 treatment note, in which the 
appellant was reported to have complained of pain in the back 
of his neck in the mid-thoracic region.  In an April 1977 
treatment note, it was indicated that the appellant 
complained of neck pain of two years duration, which had 
started while he was playing football.  The appellant 
reported that he had had "light episodes of pain" ever 
since this occurred.  Clinical examination then revealed 
palpation tenderness over the cervical spine region.  In a 
May 1977 service medical record, it was reported that the 
appellant complained of sharp continuous pain throughout his 
entire back.  He reiterated that he had had pain periodically 
during the previous two years, and that the injury occurred 
two years earlier, while the appellant was playing football.  
The diagnostic impression was that the appellant had a 
probable muscle spasm of the back secondary to old trauma.  

The appellant's service medical records from his second 
period of active duty from August 1980 to August 1996 show 
periodic treatment for complaints of neck pain.  In an April 
1987 medical treatment note, the appellant was reported to 
have again complained of neck pain and stiffness for an 
approximate one-year duration.  It was reported that the 
appellant's symptoms had not been relieved by use of 
analgesics or muscle relaxants.  He was diagnosed as having a 
muscle strain of the neck.  Physical examination and physical 
therapy consultation indicated that the neck pain appeared to 
be postural in nature.  In November 1988, the appellant again 
complained of neck pain and stiffness.  It was noted that the 
appellant had been evaluated in the past for the same problem 
of neck pain and stiffness which was attributed to a postural 
abnormality. 
In an April 1996 pre-retirement physical examination, the 
appellant responded "don't know" to the inquiry as to whether 
he had had recurrent back pain.  However, he reported that he 
had had a head injury, and that this occurred while he was 
playing football.  It was also noted that the appellant had 
complained of having a recurrent stiff neck since the initial 
trauma.  

The record further indicates complaints of cervical pain 
subsequent to the appellant's retirement from active military 
service.  The appellant underwent a VA orthopedic examination 
in November 1996, approximately three months after his 
retirement.  He was then diagnosed as having a chronic back 
strain.  The appellant also underwent a VA general medical 
examination in January 1997.  Upon his report of an in-
service neck injury, he was diagnosed as having a "history 
of" neck injury in 1974.  The examiner noted at the time of 
the examination the appellant displayed full range of motion 
of his neck.  

The record contains a January 1998 radiographic examination 
report conducted by the University of South Alabama Medical 
Center.  The report indicates that at the time of the 
examination there was noted to be no evidence of fracture or 
subluxation of the appellant's cervical spine.  However, 
there was noted marginal osteophyte formation of the C5 and 
C6 with a small posterior osteophyte formation at the C6 
inferior vertebral body.  The diagnostic assessment was that 
there were mild degenerative changes of the cervical spine.  

In a February 1998 treatment note authored by M. A. Wallace, 
M.D., it was noted the appellant reported he had injured his 
neck while playing football while serving on active military 
duty.  Dr. Wallace opined that "it sounds to me like this 
gentleman has a cervical spine injury in the service which 
has gone on to develop degenerative changes which are 
documented now on plain X-rays."  

Other medical records dating from the late 1990s and authored 
by Michael Caylor, M.D. were received.  In a November 1997 
treatment note, Dr. Caylor reported that the appellant 
consulted him for clarification of a previous visit.  
Dr. Caylor noted that the appellant was "still trying to 
pursue some liability due to [a] neck condition which he 
feels he suffered during his active duty.  As stated to 
[patient] on last visit, my exam shows no current disability 
in that I could not state that there was any disability from 
this."  However, in a January 1998 treatment note authored by 
Dr. Caylor, it was noted the appellant reported with a 
complaint of neck pain, and that he desired further 
evaluation.  Dr. Caylor noted that radiographic examination 
of the cervical spine revealed what appeared to be an old 
compression fracture of C6, however, there was no subluxation 
noted.  He also noted that there was some spurring due to 
this injury on the C6 body, as well as the C5 body.  The 
diagnosis was cervicalgia.  

In April 1998, the appellant testified at a personal hearing 
held at the RO.  He stated that, during the latter part of 
1974, while stationed at Castle Air Force Base in the October 
or November time frame, he fell on the back of his head while 
playing intramural football.  He stated that after the injury 
he reported to the clinic within a few days of the incident.  
He denied having immediate pain but stated that he had 
numbness.  The appellant added that he had continued medical 
treatment at either Castle Air Force Base or while he was 
later stationed in Korea.  He stated that while he was in 
Korea after the incident he experienced direct pain and 
stiffness of his neck.  He added that heat pads and aspirin 
were prescribed.  He also stated that he reported to "sick 
call" perhaps twice while he was stationed in Korea.  

In a June 2000 medical report authored by a physician of the 
Providence Family Physicians' Group, the appellant was noted 
to have complained of recurrent episodes of pain in the neck 
region.  He described episodes of numbness and tingling of 
the upper extremities.  Minimal pain on motion was noted.  

In an October 2000 medical record authored by Elizabeth Cox, 
M.D., the appellant was noted to have complained of continued 
neck pain.  He reiterated that he had injured his neck while 
in service in 1974 and that he had had these neck pains 
continuously since 1977.  Upon clinical examination, the 
appellant was noted to have decreased sensation on the 
posterior C3 through C6 dermatomes.  He was also noted to 
have decreased range of motion on flexion of the neck and 
right lateral bending.  The diagnostic assessment was 
cervicalgia.  

In a November 2001 report, R. Allen Perkins, M.D., of the 
University of South Alabama Medical Center, reported that the 
appellant had been treated from October 1997 to May 2001 for 
multiple complaints of neck pain and cervical spine 
arthritis.  Dr. Perkins reported that he had reviewed the 
appellant's service medical records which reflected similar 
complaints while the appellant was serving on active military 
duty.  Dr. Perkins opined that his current symptoms were 
related to the symptoms which the appellant reported during 
active military service.  

The factual record thus demonstrates that the appellant has 
complained periodically of continued neck pain during and 
since his first period of active military service from 
November 1973 to November 1977.  Thus, the provisions of 38 
C.F.R. 
§ 3.303(b) pertaining to chronicity of a disorder or 
continuity of symptoms are implicated.  Under these 
provisions, service connection may be established when the 
evidence demonstrates: (1) that the veteran had a chronic 
disease in service, or during an applicable presumptive 
period; and, (2) that the veteran presently has the same 
condition.  With respect to the first element there are two 
questions: (a) is medical evidence needed to demonstrate the 
existence in service or in the presumption period of such a 
chronic disease, or will lay evidence suffice?; and, (b) must 
such evidence be contemporaneous with the time period to 
which it refers, or can post-service or post-presumption-
period evidence address existence in service?  Savage v. 
Gober, 10 Vet. App. 488 (1997)

The appellant is clearly competent to report the continuation 
of cervical spine pain, as such a report does not require 
medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  
Moreover, at least two physicians in this matter, who 
reported a review of the appellant's claims folder, have 
opined that the appellant's cervical spine pain is 
attributable to incidents of his military service.  Although 
it has been periodically reported that the appellant's 
cervical spine pain is minimal, diagnoses of both cervicalgia 
and degenerative changes are of record.  

There is little evidence weighing against the claim.  In a 
January 2002 VA medical record, a physician opined that the 
appellant's cervical spine disorder was not related to a 
November 1989 incident of neck pain, diagnosed as left 
trapezius strain.  However, this opinion is of no probative 
value to this inquiry, as it does not account for the medical 
record as is outlined above.  As is noted above, the 
appellant was  treated for upper cervical spine pain, 
beginning in early 1977 during his initial period of active 
service, and followed thereafter by periodic episodes of neck 
and back pain.  

In sum, because the evidence thus supports a finding of a 
continued cervical spine disorder, the appeal will be 
granted.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  See 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  
However, given the results favorable to the appellant, such 
action would not avail the appellant or assist in this 
inquiry.  


ORDER

Service connection for a cervical spine disorder is granted.


REMAND

As noted above, the appellant seeks to reopen claims of 
entitlement to service connection for a pulmonary disorder 
and for a disability of the right great toe.  Having 
carefully reviewed the record in light of the applicable law, 
the Board finds that these claims must be remanded.

The record reflects that the appellant's claim of service 
connection for asbestosis was denied by rating decision dated 
in February 1998.  The denial was based upon the finding that 
the claim was not well grounded within the meaning of then-
applicable law.  Because the appellant did not file a Notice 
of Disagreement pertaining to the rating determination, the 
denial was final and the merits of the claim may only be 
reopened upon the receipt of "new and material" evidence.  
38 C.F.R. § 3.156(a) (2003).  

The appellant sought to reopen his claim in August 2000.  
Although the RO denied service connection for the disorder by 
rating decision dated in October 2000 on the basis that new 
and material evidence had not been obtained, the RO issued 
another rating decision in March 2001 and again found that 
the claim was not well grounded without regard as to whether 
new and material evidence had been submitted to reopen the 
claim.  Upon the filing of the appellant's Notice of 
Disagreement, a Statement of the Case was issued in June 
2001, which reiterated that the claim was not well grounded.  

In this regard, it is clear that the appellant is ultimately 
seeking service connection for a pulmonary disorder, 
irrespective of the theory of entitlement which underlies his 
assertion.  Although the RO denied service connection in June 
2003 for a disorder characterized as "decreased pulmonary 
function" as a result of asbestos exposure, it did so again 
without regard to the issue of whether the appellant had 
submitted new and material evidence to warrant the reopening 
of the claim denied in February 1998.  

Without a predicate determination of whether the appellant 
has submitted new and material evidence to reopen the claim 
for a pulmonary disorder, VA cannot by law review the merits 
of the claim, and the claim must therefore be remanded for 
this determination.  The submission of "new and material" 
evidence is a jurisdictional prerequisite to the Board's 
review of such an attempt to reopen a claim.  Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  

Similarly, the appellant's claim of service connection for 
symptomatic hallux valgus of the right foot was denied by 
rating decision dated in February 1998.  His attempt to 
reopen his claim was denied by rating decision dated in April 
1999 on the basis that new and material evidence had not been 
submitted and a Statement of the Case was issued in November 
1999 reflecting the basis for the denial.  However, 
Supplemental Statements of the Case issued in September 2000, 
December 2000, April 2001, May 2001, and January 2002 all 
indicate that the basis for the continued denial was that the 
claim was not well grounded, due to the absence of a nexus 
between the claimed disorder and military service.  

Although in June 2003, the RO issued a rating decision 
denying the appellant's right hallux valgus claim on the 
merits of the appeal, it did so without regard to the issue 
of whether the appellant had submitted new and material 
evidence to warrant the reopening of the claim which was 
denied in February 1998.  As noted above, such a 
determination is a jurisdictional predicate to the Board's 
consideration of the appeal.  

For these reasons, the appellant's attempt to reopen his 
claims of service connection for a pulmonary disorder and for 
right hallux valgus are REMANDED for the following actions:

1.  The RO should ascertain if the 
appellant has received any VA, non-VA, or 
other medical treatment for asbestosis or 
for right symptomatic hallux valgus that 
is not evidenced by the current record.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  The RO should review the claims 
folder and determine whether the 
provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) and 
implementing regulations have been met.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  After doing so, 
the RO will take any action as it deems 
proper with respect to the claims.

3.  Thereafter, the RO should 
readjudicate the claims with resolution 
of whether new and material evidence has 
been obtained.  If any such action does 
not resolve the claims, the RO shall 
issue the appellant a Supplemental 
Statement of the Case, detailing the laws 
and regulations pertaining to the 
reopening of claims.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



